Citation Nr: 0917897	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-31 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
as secondary to service-connected disability. 

2.  Entitlement to an increased evaluation for low back 
strain, currently rated as 20 percent disabling. 

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a fractured left hand.  

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a laceration of the right hand.  

5.  Entitlement to a total disability based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from January 
1958 to January 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision and an August 2006 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  In March 2009, the 
Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  

The issues of entitlement to secondary service connection for 
a heart disorder, entitlement to a compensable evaluation for 
residuals of a fractured left hand, entitlement to a 
compensable evaluation for residuals of a laceration of the 
right hand, and entitlement to a total disability based on 
individual unemployability (TDIU) are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's low back disorder is manifested by no more than 
moderate limitation of motion of the lumbar spine, including 
consideration of his pain and other reported symptoms.  
Forward flexion of the thoracolumbar spine was not limited to 
30 degrees or less, there is no ankylosis, no intervertebral 
disc disease, and no severe manifestations.   


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low 
back strain have not been met.  38 U.S.C.A §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5292, 5294 (from September 23, 2002); Diagnostic Codes 
5003, 5237, 5242, (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
January 2004, prior to the initial decision in this claim for 
a higher rating.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  A letter that met 
the requirements of Vazquez-Flores was also sent to the 
Veteran in February 2009.  The February 2009 letter is not 
sufficient as to timing; however, the Veteran responded to 
the letter with the submission of additional evidence for 
which he waived RO consideration and he was provided a 
hearing by the Board in March 2009.  Thus, the issuance of 
the fully compliant VCAA notification followed by evidence 
submitted by the Veteran with his request that the RO 
consideration be waived is sufficient to cure a timing 
defect.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service treatment records have been obtained.  Private 
treatment records have been obtained, and VA examinations 
have been conducted.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible.  No further assistance to 
the Veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38  
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the Veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the Veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Thus, staged ratings may be 
assigned if the severity of the disability changes during the 
relevant rating period.  

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2008).

During the pendency of the Veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  The Veteran was notified of 
this change in a statement of the case (SOC) issued in August 
2005.  The RO addressed the Veteran's claim for increase 
under both the old criteria in the Schedule and the current 
regulations.  (See statement of the case dated in August 
2005).  Thus, there is no prejudice to the Veteran for the 
Board to apply the regulatory revisions of September 26, 2003 
in the adjudication of this appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The change, effective September 26, 2003, renumbered all of 
the spine diagnostic codes, and provided for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a 
(2008).  Nevertheless, because the Veteran's claim for 
increase was filed before the change to the regulations, VA 
must consider both old and new rating criteria, and apply the 
criteria most favorable to the Veteran's claim.

Under the old rating criteria, the Veteran's lumbosacral 
strain was initially rated utilizing Diagnostic Code 5294.   
38 C.F.R. § 4.71a, Diagnostic Code 5294 (2002).  Under 
Diagnostic Code 5294, a 20 percent evaluation is for 
application when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent evaluation, the highest 
rating available under Diagnostic Code 5294, is for 
application when there are severe symptoms, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

At the time the Veteran filed his claim for an increased 
rating in May 2003, limitation of motion of the lumbar spine 
was evaluated utilizing the rating criteria found at 
Diagnostic Code 5292.  38 C.F.R. § 4.71a (2002).  Under 
Diagnostic Code 5292, a 20 percent rating is for application 
when there is moderate limitation of motion, and a 40 percent 
rating is for application when there is severe limitation of 
motion.  

As noted above, the changes to rating disabilities of the 
spine became effective September 26, 2003.  The change 
provided for the evaluation of all spine disabilities under a 
new General Rating Formula for Diseases and Injuries of the 
Spine.  The General Rating Formula is for use with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A note calls for evaluation 
of any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Under the new General Rating Formula, a 20 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.

Historically, in December 1964, the Veteran was granted 
service connection for a low back strain and a 10 percent 
evaluation was assigned under DC 5294.  In February 1971, the 
RO increased his evaluation to 20 percent under DC 5294.  In 
May 2003, the Veteran filed a claim for an increased 
evaluation for his service-connected lumbosacral strain.

Private records show that in December 2000 the Veteran 
complained of back pain.  Examination showed low back 
tenderness with good range of motion on straight leg and 
normal deep tendon reflexes in the lower extremities.  In 
August 2002, low back tenderness was noted.  In February 
2004, paraspinal muscles were noted to be tender.  

In February 2004, the Veteran was examined by VA for 
evaluation of the hips.  It was noted that he could flex to 
100 degrees, extend to 15 degrees, adduct to 15 degrees, 
abduct to 30 degrees, externally rotate to 30 degrees and 
internally rotate to 25 degrees.  The examiner noted that 
limitation of motion is due to pain and is not additionally 
limited by fatigue, weakness, lack endurance or 
incoordination.  X-rays of the sacroiliac joint showed 
bilateral ankylosis.  The diagnosis was, left hip/sacroiliac 
injury and weakness-sacrioliac ankylosis is demonstrated on 
X-ray examination.  Left extremity weakness was noted to be 
more consistent with left hemiparieses due to CVAs.  

The Veteran was examined by VA in December 2004.  The Veteran 
reported having back pain that is constant and localized.  He 
noted the pain level to be 9 out of 10.  He stated that at 
the time of pain he can sometimes function and that his 
condition does not cause incapacitation.  He reported that he 
could not do the normal daily routines he used to do.  On 
examination, his gait was noted to be abnormal.  This was 
described as slightly slow and status post CVA affecting the 
lower extremity and unrelated to this examination.  His 
posture was noted to be normal.  There were no complaints of 
radiating pain.  Muscle spasm was absent.  There was no 
tenderness and straight leg raising was negative, 
bilaterally.  Flexion was to 75 degrees and extension was to 
25 degrees.  Lateral flexion and rotation were to 25 degrees 
bilaterally.  The range of motion of the spine was noted to 
be not additionally limited by pain, fatigue, weakness, lack 
of endurance or incoordination after repetitive use.  There 
was no ankylosis of the spine.  It was reported that there 
are no signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  X-rays showed degenerative 
arthritis.  The finding was chronic low back lumbosacral 
strain.  

The Veteran was examined by VA in March 2006.  He complained 
of low back pain.  The Veteran reported pain radiation into 
his left buttock area with any movement of the lumbar spine.  
He had moderate paraspinal spasm.  It was reported that no 
spinal ankylosis was present.  Lumbar flexion was to 60 
degrees and extension was to 15 degrees.  Rotation was to 20 
degrees bilaterally, and lateral flexion was to 25 degrees 
bilaterally.  The examiner noted that limitation of motion is 
due to pain and upon repetitive use, and not additionally 
limited by fatigue, weakness, lack of endurance or 
incoordination.  The examiner stated that no intervertebral 
disc syndrome was present.  X-rays were reported to show mild 
hypertrophic spurring.  The diagnosis was, low back strain 
with the subjective factor of pain and objective factor of 
restricted motion; no intervertebral disc syndrome is 
present.  

A private MRI performed in August 2008 showed moderate 
degenerative discogenic changes of the lumbar spine.  There 
was narrowing at the T12-L1, L1-L2, L2-L3, L3.L4, and L5-S1.  
Private records show that in January and February 2009, the 
Veteran underwent lumbar facet injections.  

In this case, the Board finds that the Veteran is not 
entitled to a rating in excess of the currently assigned 20 
percent for the entire appeal period, under either the old or 
new rating criteria. (The Board notes the reach of the new 
criteria can be no earlier than September 26, 2003, the 
effective date of the change.)  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V (2008).

Regarding the rating criteria in effect prior to September 
26, 2003, under Diagnostic Code 5292, the Veteran is not 
entitled to a higher 40 percent evaluation because the 
medical evidence does not reflect that he had severe 
limitation of motion.  As noted in the December 2004 
examination, lumbar flexion was to 75 degrees (90 is full 
ROM), and extension was to 25 degrees.  In March 2006, 
flexion was to 60 degrees and extension was to 15 degrees.  
These findings do not correspond to severe limitation of 
motion, which is required to obtain a 40 percent evaluation 
under diagnostic code 5292.  

Additionally, a higher 40 percent rating is not for 
application under the old rating code 5294, because although 
the medical evidence does demonstrate some loss of lateral 
motion with osteo-arthritic changes, and joint space 
narrowing, (see VA examinations of December 2004 and  March 
2006 showing lateral motion to 25 degrees; X-ray findings of 
arthritis in December 2004 and MRI of August 2008 showing 
joint space narrowing), the evidence does not show listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, or some of the above (such as the loss of lateral 
motion with arthritic change, and joint space narrowing), 
with abnormal mobility on forced motion.  As such, even 
though the Veteran does have arthritic changes and joint 
space narrowing, because the medical evidence does not show 
abnormal mobility on forced motion, the Veteran is not 
entitled to an increased rating under the old rating criteria 
at any time during the appeal period.   Further, there is no 
showing of ankylosis (DC 5286, 5289) or a fracture of the 
vertebrae (5285).  And the Veteran has not been shown to have 
intervertebral disc disease, so DC 5293 does not apply.  

In order to obtain a higher 40 percent rating under the new 
criteria, forward flexion must be 30 degrees or less, or the 
medical evidence must show favorable ankylosis of the entire 
thoracolumbar spine.  In this case, forward flexion at its 
worst, was to 60 degrees.  Additionally, the medical evidence 
of record does not demonstrate favorable ankylosis of the 
entire thoracolumbar spine.  It is noted that in February 
2004 sacroiliac ankylosis was noted, but lumbar ankylosis has 
not been documented.  As he has not been diagnosed with 
intervertebral disc disease, consideration of an indication 
of incapacitating episodes is not warranted.  Thus, at no 
time since the new criteria became effective did the Veteran 
meet the criteria for a higher rating. 

The Veteran has been noted to have degenerative arthritis of 
the lumbar spine. Degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X- 
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  As the Veteran 
experiences painful motion in relation to his back disorder 
to a compensable level, the disability is rated under the 
diagnostic code that provides rating criteria for the 
individual disability.  

The Board notes that the new rating criteria calls for 
evaluating any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately under an appropriate diagnostic code.  In this 
case, the Board finds that objective neurologic abnormalities 
have been demonstrated; however, they have been attributed to 
the Veteran's CVA and not his lumbar spine disorder.  
Accordingly, the Veteran is not entitled to a separate 10 
percent evaluation for neurological symptoms of the service-
connected lumbosacral strain.  

The Board has considered functional loss as well.  In 
December 2004, the examiner noted that the range of motion of 
the spine was noted to be not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use, and in March 2006, the examiner noted that 
limitation of motion is due to pain and upon repetitive use, 
and not additionally limited by fatigue, weakness, lack of 
endurance or incoordination.  The Veteran is not entitled to 
an increased evaluation because the evidence of record shows 
no additional functional impairment, fatigability, 
incoordination, weakness, or pain beyond that already 
contemplated within the 20 percent evaluation.  38 C.F.R. §§ 
4.40, 4.45 (2008); see also Deluca v. Brown, 8 Vet. App. 202, 
206 (1995).  In this regard, the Board notes that the current 
20 percent evaluation is contemplates  the functional loss of 
range of motion exhibited by the Veteran after taking into 
account endurance, functional loss due to pain, pain on use, 
and fatigability.  See DeLuca, supra.  

The rating schedule represents as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms cause impairment which is contemplated 
by the rating criteria.  The rating criteria reasonably 
describe the Veteran's disability.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.


ORDER

An increased evaluation for low back strain beyond 20 percent 
is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran argues that his heart disorder is due to or 
aggravated by his service-connected low back disorder in that 
it was due to medication prescribed of his low back disorder, 
specifically, Celebrex (See, June 2005 statement).  The 
record reflects that he was prescribed the medication in 
2002.  

The Veteran's service treatment records show no indication of 
a heart disorder.  At separation in January 1962, his blood 
pressure was 110/64 and clinical evaluation of the heart was 
normal.  After service, a VA chest X-rays in September 1975 
and in January 1976 showed the heart to be not enlarged.  
Private records show that a heart murmur was noted in October 
1983.   Hypertension is shown in 1996, when private medical 
records show that the Veteran was being treated for 
hypertension.  He was noted to have essential hypertension in 
January 1996.  Records show that he has been prescribed anti-
hypertensive medication with good control.  

The Veteran was afforded a VA examination in March 2006.  His 
blood pressure was recorded as 130/80.  An EKG was noted to 
be normal.  The finding was that for the Veteran's claimed 
condition of the heart, there is no pathology to render a 
diagnosis.  However, in an August 2006 addendum, it was noted 
that the echocardiogram showed left ventricular hypertrophy 
(LVH); enlarged left ventricle; enlarged left atrium.  The 
diagnosis was, valvular heart disease of the mitral valve and 
aortic valve.  The VA examiner did not offer an addendum 
opinion as to the relationship, if any between the Veteran's 
heart disorder diagnosed on echocardiogram and the 
administration of Celebrex for his low back disorder.  

The Veteran seeks a compensable evaluation for his service-
connected residuals of a laceration of the right hand, 
evaluated under DC 7805, relating to scars.  Diagnostic Code 
7805 provides that scars are to be rated on limitation of 
function of affected part.  38 C.F.R. § 4.118.  

The record shows that the Veteran was examined by VA in 
February 2004.  He reported loss of some mobility in the 
right thumb, and a dull ache when using the thumb repeatedly.  
Examination showed a well healed surgical scar measuring 
approximately one inch on the dorsal aspect of the proximal 
right thumb.  The scar was noted to be hypopigmented, 
leveled, nontender, not disfiguring, stable, nonadhering and 
nonulcerated.  There was no tissue loss, keloid formation or 
any abnormal texture.  It was noted that the scar itself does 
not cause any limitation of motion, and that right hand 
strength was normal.  However, the examiner found that the 
scar itself is not restricting the Veteran's hand motion, but 
that he likely suffered from a ligamentous damage that has 
decreased his right thumb motion mildly. 

In December 2004, the Veteran was examined by VA.  
Examination showed no limitation of motion.  In March 2006, 
the Veteran was evaluated by VA, and the examiner found, 
right thumb strain with scar.  The subjective factor was 
noted to be pain and the objective factor was scar and right 
thumb restricted motion.  

The Veteran has stated that his right hand does not close 
correctly due to the scar.  He reports that he has difficulty 
opening his fingers, that he has numbness, that he cannot 
grasp, and that he drops things.  (See, hearing testimony in 
March 2009).  He has also reported loss of mobility in the 
right thumb (see VA examination of February 2004).  He has 
been noted to have to have no functional impairment as to the 
scar on examination in December 2004 and the examiner also 
stated that the Veteran's symptoms are unrelated complaints 
of arthritis.  When he was most recently examined by VA in 
March 2006, X-rays of the right hand were noted to be 
unremarkable. The examiner did not address whether the 
Veteran's residual scar limits function of the right hand; 
however, it was noted that he had right thumb restricted 
motion.   

The Veteran also seeks a compensable evaluation for left 
residuals of a left hand fracture.  This disorder is rated 
under DC 5010-5215, for limitation of wrist motion.  DC 5215 
provides for a 10 percent rating for limitation of motion of 
the wrist where dorsiflexion is less than 15 degrees or where 
palmar flexion is limited in line with forearm.  38 C.F.R. § 
4.71a, DC 5215.  The Veteran was examined by VA in February 
2004 and in March 2006; however, motion of the left wrist in 
degrees has not been provided.  

The Veteran is also claiming entitlement to a total 
disability evaluation based upon unemployability due to 
service-connected disability (TDIU).  The Board has reviewed 
the claims file and determined that further development is 
necessary prior to adjudicating the Veteran's claim.  The 
Veteran has indicated that he last worked in 1972.  The 
record contains several statements from private clinicians 
dated in the 1970s and recently in which it is stated that 
the Veteran is unable to work due to his back disorder, for 
which he is service-connected.  Recent statements have also 
included his CVA for which he has recently been service-
connected.  His service- connected back disorder is rated as 
20 percent disabling and his service-connected CVA residuals 
is rated as 10 percent disabling under DC 8008.  The Veteran 
has not been evaluated by VA regarding his claim for 
unemployability.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion, as set for the 
below, from the March 2006 VA examiner.  
The claims folder, to include a copy of 
this remand, must be made available to 
and reviewed by the examiner.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (that is, a 50 percent or greater 
probability) that the Veteran's current 
heart disorder (i.e., valvular heart 
disease of the mitral valve and aortic 
valve) was caused or aggravated by the 
administration of Celebrex.  

If the same examiner is not available to 
provide an additional report, make 
arrangements for the file to be reviewed 
by another examiner who should be 
requested to supply the requested 
addendum opinion.  

If further examination of the Veteran is 
necessary to provide the requested 
opinion, the Veteran should be scheduled 
for an additional examination.  

The examiner must provide complete 
rationale for all opinions.  

2.  Schedule the Veteran for an 
appropriate VA examination(s).  The 
claims file and a copy of this remand 
must be made available to the examiner(s) 
for review and the examiner(s) must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  

The examiner(s) should discuss the degree 
of occupational impairment attributable 
to the Veteran's service-connected 
disabilities (now determined to be low 
back strain, CVA residuals, fractured 
left hand, and laceration residuals of 
the right hand).  In particular, describe 
what types of employment activities would 
and would not be limited because of the 
Veteran's service-connected disabilities 
and whether any limitation on employment 
is likely to be permanent.

The examiner should describe all 
residuals of the Veteran's residuals of a 
laceration of the right hand, to include 
any scars, muscle, orthopedic, and 
neurological residuals.  The examiner 
should describe in detail the scar, to 
include a discussion of whether the scar 
is painful on examination, and whether it 
results in any limitation of function of 
the right thumb.  The size (width and 
length) of the scar should be measured.

The examiner should describe all 
residuals of the Veteran's residuals of a 
fractured left hand.  The examiner should 
report the range of motion measurements 
for the left wrist, in degrees. Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare- ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the left wrist is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner(s) must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

3.  Following completion of the above, 
the claims should be readjudicated.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


